Citation Nr: 1523502	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-33 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to November 1968.

This case comes before the Board of Veterans Appeals' (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for tinnitus. 


FINDING OF FACT

The Veteran's tinnitus had its onset during active service.


CONCLUSION OF LAW

The criteria are met for service connection for tinnitus. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Because the Board is granting the claims for service connection for tinnitus, any procedural deficiency is not prejudicial to the Veteran.


II. Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes').  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').


The Veteran maintains that he suffers from tinnitus, which is the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed tinnitus as a result of his in-service exposure to traumatic noise during his active service.  See, e.g., September 2011 Claim and July 2012 Notice of Disagreement (reporting that the Veteran's tinnitus began during his active service following exposure to gunfire on the deck of a ship during the Vietnam War).

The Veteran's DD Form 214 reflects that his Military Occupational Specialty (MOS) was a boatswain's mate.  See DD Form 214.  This military occupational specialty (MOS) has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  The Board thus finds that the Veteran was exposed to acoustic trauma, based on his statements and the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

A July 2011 VA audiological examination report reflects a diagnosis of tinnitus, based on the Veteran's subjective report that he first experienced tinnitus during his active service.  In a May 2012 addendum, the VA audiologist opined that the Veteran's tinnitus was less likely than not related to noise exposure during active service.  Specifically, the examiner found that the Veteran's tinnitus was more likely related to his diagnosed bilateral sensorineural hearing loss, which had previously been determined to be less likely than not related to military service. 

The Board declines to accept this medical opinion, however, as it fails to account in any meaningful way for the Veteran's lay assertions of onset and continuity of symptomatology, and therefore lacks probative value.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

At the July 2011 VA audiological examination, and in additional statements adduced during the pendency of the claim, the Veteran reported, as he is competent to do, that he first experienced tinnitus while in active service and that he has continued to experience it since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002) (noting that, because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it), Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Because tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309(a), it is a chronic disease and falls within the parameters of 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d at 1338 (Fed. Cir. 2012).  Resolving doubt in the Veteran's favor, the Board finds his statements concerning the onset of his tinnitus in service and the continuity of tinnitus symptomatology since that time to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Accordingly, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


